Per Curiam.
So much of the decree as is involved in the present appeal will be affirmed upon the opinion delivered by the vice-chancellor in , the court below. •
Wo think that the petition of the appellant, praying that the making of the final decree in this cause be withheld until the determination of the question whether the $500,000, authorized by the third item of the contract between the parties to be retained by the city until the performance by the contractor of one or the *217other oí the conditions therein recited, is now due and payable to the contractor, was properly refused; and we rest this conclusion upon the grounds set forth in the memorandum opinion of the learned vice-chancellor delivered in disposing of the application.
The order denying the application will also be affirmed.
For affirmance—Tiie Ci-iiee-Justice, Garrison, Swayze, Trencuaed, Bergen, Minturn, Bogert, Vredenburgh, Cong-DON, Sl'LLIVAX-10.
For reversal—Parker—1.